Title: Ferdinand R. Hassler to James Madison, 9 January 1835
From: Hassler, Ferdinand Rudolph
To: Madison, James


                        
                            
                                Most excellent Sir 
                            
                            
                                
                                    NewYork
                                
                                9th January 1835.
                            
                        
                         
                        The Kind interest which You have always taken in the Work of the Coast Survey, occasiones me to communicate
                            to You herewith a Copy of the principal Documents relating to that work, which it has become necessary for me to print on
                            account of the violent attack made upon me, and my character by the 4th Auditor under whose hands the transfer of the work
                            to the Navy Department has brought the passage of the accounts.
                        I was occasion’d by this to request an enquiry upon my conduct in the work, but it has hitherto been refused
                            to me, there is not a Single Item of the accounts that has been objected to, which is not positively within the limits of
                            the articles granted to me by the Special agreements and contracts, of which the first were made under Your
                            administration, & Still there are now the accounts of one whole Year in arrier Suspended, & my time was
                            taken up for three months this Year in answering letters upon Subjects decided Since Years, the accounting officer of the
                            coast Survey refusing upon the ground of these Suspensions to accept my direction for the expenditures necessary in
                            preparation of next Year’s work, which, if ever the work is continued, will occasion a loss of about 4 months. The amount
                            of pecuniary loss will therefore exceed $10,000. But I can See in these constant attacks and the refusal of putting my
                            compensation for the expenditures that fell upon me, & which actually amount with the utmost economy on my part to
                            $3,000 annually nothing else but the decided resolution to break up the work by any means whatever, And all this is done,
                            unknown to the President, who is in favor of the work. I was even prohibited to come to Washington, where my work
                            naturally calls me in winter. Still to morrow I leave here for that place, though in a very low State of health, by the
                            deep effect that it made upon me to See all my really great exertions rewarded by Such a return, as will ultimately
                            destroy me, and discredit the Government & even the Nation.
                        The last disputing letters are of course not printed with these Documents, because the aim of the printing is
                            to Show the real Standing of the case that shall lead to a proper decision and in a friendly way, grounded upon facts
                            & Documents only.
                        I added to these papers the Diagram of what has been done hitherto upon a Scale as it ought to have
                            accompanied the Report made to Congress in order to make it generally intelligible, but the Secretary of the Navy has as
                            yet not even answered my offer to procure to him the necessary number of Copies for the members of Congress.
                        I am thus placed in great distress as reward, & very likely shall be oblig’d to abandon the work, if
                            the President Should refuse to interfere personally. He has always aproved my work & promised his protection, but
                            upon the proposition of the Secretaries, always decided ultimately adverse to me; and the work, I had hitherto expected
                            that I should be able to produce the indispensable proper liberality by Shewing a work which, both in extent and real
                            value, would Shew that it deserves the Support which I need & ask for, but now I confess my hopes are none more. I
                            wish therefore to request, even as a favor, that I may be allowed to devote myself to the works Still required for the
                            Weights & Measures alone;
                        You will See that I have taken the Liberty to avail myself of two of Your friendly letters upon that Subject,
                            as Your impartial opinion and judgement may be my most effective Support, and would even now in the case be regarded as
                            most valuable, particularly as the origine of the actual work is due to Your Kind confidence in me and You have from that
                            always Kept the work in a friendly view.
                        I would consider it a great favor if You was to take cognisance of these Document at least the principal ones
                            to the Selection of which the index at the end will give a full guide.
                        I hope You will excuse my liberty in thus adressing You and accept my most heartfelt best wishes and constant
                            greatest esteem and respect Most exclt Sir Your most obedient St
                        
                            
                                F: R: Hassler 
                            
                        
                    